NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

    JAMES L. ROUDABUSH Jr.,                  Civil   No. 15-3185 (RMB)

              Plaintiff

         v.                                             OPINION

    Lt. BITENER, et al.,

              Defendants


BUMB, District Judge

        Plaintiff,   whose    last   known    address     was     the   Federal

Correctional Institution in Edgefield, South Carolina, filed this

civil rights action in April 2015. (Compl., ECF No. 1.) On February

7, 2019, a copy of this Court’s January 17, 2019 Order, mailed to

Plaintiff at his last known address, was returned to the Court as

undeliverable. According to the Bureau of Prisons’ Inmate Locator,

Plaintiff was released on December 21, 2018.1 Plaintiff did not

advise the Court of his new address.

I.      DISCUSSION

        Local Civil Rule 10.1(a) provides, in relevant part:

              unrepresented parties must advise the Court of
              any change in their . . . address within seven
              days of being apprised of such change by
              filing a notice of said change with the Clerk.
              Failure to file a notice of change may result
              in the imposition of sanctions by the Court.

1   Available at www.BOP.gov.
      Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated: February 8, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
